Citation Nr: 1243415	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-34 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lung problems, to include tuberculosis, asthma, and chronic obstructive pulmonary disease (COPD), to include as a result of exposure to herbicides.

2.  Entitlement to service connection for foot problems.

3.  Entitlement to service connection for back problems. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  The Veteran also had service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2009 rating decisions, which denied the aforementioned claims.

The Board notes that the Veteran indicated on his August 2010 substantive appeal that he wished to be scheduled for a Board hearing.  Subsequently, however, the Veteran's representative submitted a statement in January 2012 withdrawing the Veteran's request for a hearing.  As such, the Board may proceed to adjudicate the claims as done below without providing the Veteran a hearing.  

The issue of entitlement to service connection for lung problems, to include tuberculosis, asthma, and COPD, as a result of exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claimed foot disability is not shown by the medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is arthritis of the foot shown to have manifested within 1 year of discharge from service.

2.  A claimed back disability is not shown by the medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is arthritis of the back shown to have manifested within 1 year of discharge from service.




CONCLUSIONS OF LAW

1.  A foot disability was not incurred in active service, and may not be presumed to have been incurred in active service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A back disability was not incurred in active service, and may not be presumed to have been incurred in active service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A VCAA letter dated in August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was informed of the information or evidence needed to support his claims, and of the allocation of responsibilities between himself and VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available private medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible. The Board notes that the result of the RO's development indicates that the Veteran's service treatment records are not available.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  The Board finds that exhaustive attempts were made to obtain these service treatment records.  The RO made a formal finding in October 2008 that these service treatment records could not be obtained.  The Veteran was duly informed of the RO's determination in an October 2008 letter.  The letter informed him that his service treatment records could not be obtained from the National Personnel Records Center or Records Management Center and that the Veteran should furnish the records to VA or provide alternate sources of evidence.  He was informed that if he did not reply within 10 days, the claim might be processed based on the information of record.  That letter as well as a September 2008 letter informed the Veteran that he could submit alternate sources of evidence to substitute for missing service treatment records.  Moreover, a June 2009 Report of Contact reflects that the Kentucky National Guard Armory was contacted in search of the Veteran's service treatment records.  It was noted that the records were transferred to the records management center but that the contact would search for the records.  In a July 2009 Report of Contact, the contact from the Kentucky National Guard Armory indicated that he had searched but could not find the treatment records.  

The Board has considered the argument in an August 2011 Statement of Accredited Representative in the Appealed Case by an accredited representative with the service organization that VA did not indicate that it had pursued other sources of evidence, such as temporary duty orders directing the Veteran to Nagaski.  However, the October 2008 Memorandum finding the Veteran's service treatment records to be unavailable clearly laid out all steps taken to obtain the Veteran's service treatment records.  The Veteran was informed of this finding, as well as the steps that had been taken to obtain his service treatment records, in an October 2008 letter.  In this same letter, as well as in a September 2008 letter, the Veteran was informed of alternate documents that might substitute for service treatment records.  Additionally, the Veteran's DD-214 form reflects that the Veteran had no foreign service and the Veteran reported in his claim form that he was exposed to herbicides in the United States.  Therefore, the assertions regarding temporary duty orders to Nagaski are not substantiated by the DD-214 or the Veteran.  

The Board finds that efforts to obtain the Veteran's service treatment records have been exhausted, and the Veteran has been informed of such efforts and of the evidence he may submit on his own behalf.  With regard to the Veteran's post-service treatment records, the Veteran has been incarcerated in the Tennessee Department of Correction since 1987.  The Board notes that requests for medical records from this facility were issued in March 2009 and April 2009.  In May 2009, medical records from this facility were received at VA in response to the records request.  This response gave no indication that more records were available or forthcoming from this facility.  Therefore, the Board finds that the claims file contains all available evidence pertinent to the claims, and that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, the Board notes that there is no medical evidence linking a foot or a back disability to military service, no medical evidence diagnosing the Veteran with a foot or a back disability, and no medical evidence showing that the Veteran has ever been treated for a back or a foot disability.  The Board has considered the Veteran's assertions regarding injuring his foot and back in service and having subsequent foot and back problems since service.  However, as will be discussed in further detail below, the Board does not find these assertions to be credible in light of the absence of such complaints in post-service medical evidence.   

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the claims file contains no medical evidence at any time documenting back or foot complaints, and, as will be discussed in further detail below, the Board finds the Veteran's assertions regarding continuity of symptomatology not credible.  Thus, as there is no medical evidence suggesting an association between current back or foot symptoms and service, and no credible lay evidence as to a continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that a VA examination or opinion is not warranted with regard to the possibility of a direct relationship between a foot disability and his active duty service or a back disability and his activity duty service.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Veteran is seeking entitlement to service connection for foot problems and back problems.  Specifically, the Veteran has asserted that he injured his back and his foot in 1981.  He asserted that he had surgery on his feet in 1981 for problems and an injury sustained in a training accident at Fort Polk, Louisiana.  He asserted that he underwent his surgery at Fort Campbell, Kentucky.  The Veteran asserted that he injured his back at Fort Polk, Louisiana, or Fort Hood, Texas, and was treated at Fort Polk, Fort Hood, and Fort Campbell.  In an August 2008 statement, the Veteran asserted that he hurt his back while building a weapon cleaning box in front of the building next to the armory in 1981.

As discussed above, the Veteran's service treatment records are regrettably not available for review.  However, the claims file contains a March 1985 Report of Medical Examination for enlistment into the Kentucky Army National Guard, which noted the Veteran's spine, feet, and lower extremities as being normal upon examination.  It was noted that the Veteran fractured his left ankle at age 13 but that he had no current problems.  

The claims file contains no medical evidence documenting any back or foot problems.   

The claims file contains a January 2009 statement from someone claiming to have been married to the Veteran during his service time.  She asserted that the Veteran had a training accident in 1981, injuring his back and feet, and that he had surgery on his feet in 1981 at Blanchfield Army Hospital at Fort Campbell, Kentucky.  Further, the claims file contains an October 2008 letter from someone claiming to have known the Veteran for some years indicating that the Veteran was treated for foot and back problems in 1980 and 1981. 

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the spine or arthritis of the foot to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the spine or the foot cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).  The Board notes that the claims file contains no medical evidence linking a current foot or a back disability to military service.  Moreover, the claims file contains no medical evidence of any treatment, complaints, or diagnoses of a disability of the back or of either foot at any time.  While the Veteran is competent to report that he was injured in service and received medical treatment, and there is no reason to doubt his credibility in this regard, evidence of current disability and a link to injuries in service is also required. 

With regard to the Veteran's assertions that he injured his foot and back in service and has continued to experience foot and back problems since service, the Board finds that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, in this case, the Board finds that the Veteran, as a lay person, is competent to report injuring his foot and back in service and experiencing foot and back pain since service.  However, the Board finds the Veteran's assertions regarding a continuity of symptomatology since service not credible in light of the other evidence of record.  Specifically, the Veteran's feet and spine were noted as normal in a March 1985 Report of Medical Examination upon enlistment into the Kentucky Army National Guard.  No mention was made at this examination of any previous or current foot or back problems.  Additionally, the Major Medical Conditions Problem List from the Tennessee Department of Corrections gave no indication of a back or foot problem, nor did the other records from this facility document a back or foot problem.  While the Veteran has reported that he has been treated for these problems post service at the Tennessee Department of Corrections, the records received from this facility documented no complaints, treatment, or diagnoses of a foot or back disability of any kind.  As such, the Board finds the Veteran's assertions regarding continuity of symptomatology since service not credible.  

In measuring the credibility of the Veteran's statements, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board finds that the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service and thereafter.  Instead, the Board relies on the fact that the Veteran's spine and feet were assessed as normal upon clinical evaluation in March 1985, and the Veteran gave no indication at this examination that he was currently having or had previously had problems with his feet or spine, even though past injuries, such as a fractured left ankle at the age of 13, were clearly recorded at this examination.  For this reason, the Board finds the Veteran's assertions of a continuity of symptomatology since service not credible.

Having found that the Veteran's assertions as to continuity of symptomatology are not credible, the Board notes that he is not otherwise competent, as a lay person, to link a current foot or spine disability his military service.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Additionally, the Board has considered the January 2009 statement from the Veteran's wife or former wife and the October 2008 statement from his acquaintance.  While these statements assert that the Veteran injured his back and feet in service, they did not provide any knowledge as to whether the Veteran has a current disability of the back or feet or whether he has had symptoms related to the back or the feet that have persisted since service.  Therefore, as these statements do not speak to the issue of whether the Veteran has current feet or back disabilities, nor do they speak to the issue of continuity of symptomatology regarding these claimed disabilities, the Board finds that these statements do not constitute competent or credible evidence linking a current back or foot disability to service.  In addition, with regard to current disability, while the Veteran is competent to report that he experiences symptoms with respect to his back and foot, he has not explained what recurring symptoms he has and the medical evidence of record also does not show that he has current disability.  

Consequently, as the claims file contains no medical evidence linking a claimed current back or foot disability to service, and no credible or competent lay evidence linking a claimed current back or foot disability to service, the Board finds that the preponderance of the evidence does not support a grant of service connection for a back disability or a foot disability, and service connection must be denied for both claims on a direct basis.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for foot problems and back problems, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for foot problems is denied.

Entitlement to service connection for back problems is denied. 


REMAND

The Veteran is seeking entitlement to service for lung problems, to include tuberculosis, asthma, and COPD, as a result of exposure to herbicides.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran asserts that he has a history of childhood asthma.  The Veteran also claims that he had a positive tuberculosis skin test in 1979 and was treated at Fort McClellan, Alabama.  The Veteran further contends that he was treated for tuberculosis with INH from 1980 to 1981 at Blanchfield Army Hospital, in Campbell, Kentucky.  The Veteran also claims that he was exposed to herbicides in 1981 and 1982 while at Fort Campbell, Kentucky, and he was treated for symptoms like chemical pneumonia there.  In an August 2008 statement, the Veteran asserted that he was instructed by a first sergeant to use 2-4-D or agent herbicide that was stored in a 55-gallon drum in the corner to spray and kill grass and weeds in the parking lot and the motor pool at Fort Campbell, Kentucky, in 1981.

The claims file contains a January 2009 statement from someone claiming to be married to the Veteran during his service time.  She asserted that the Veteran was diagnosed with a 26 mm positive skin test for tuberculosis and was treated with INH for over a year at Blanchfield Army Hospital at Fort Campbell, Kentucky, in 1980 to 1981.  Further, the claims file contains an October 2008 letter from someone claiming to have known the Veteran for some years indicating that the Veteran was treated in 1979 and 1980 at Fort Campbell for tuberculosis for over a year. 

As noted above, the Veteran's service treatment records are regrettably not available for review.  However, the claims file contains a March 1985 Report of Medical Examination for enlistment into the Kentucky Army National Guard, which reflects that the Veteran contracted tuberculosis in the Army in 1979.  It was noted that he was treated for 1 year with INH.  It was also noted that he had a history of childhood asthma with no problems now.  While the Veteran has reported a childhood history of asthma, he did not indicate that asthma was manifested or worsened during active service.  See Gilbert v. Shinseki, No. 11-2355 (U.S. Vet. App. Oct. 24, 2012).      

In a document entitled Major Medical Conditions Problem List from the Tennessee Department of Corrections, it was noted in January 1988 that the Veteran had asthma and a history of allergies.  In March 1988, it was noted that the Veteran had a past positive purified protein derivative (PPD) test.  In October 2005, the Veteran was noted as having COPD/asthma.  In a September 2008 document from this facility, it was noted that the Veteran had asthma and COPD.  In an October 2008 document from this facility, it was noted that the Veteran had a positive tuberculosis skin test and was treated with INH in 1979.  The Veteran reported that he experienced prolonged cough (lasting 3 weeks or longer) and a productive cough (yellow/white).  He also reported tiring easily.   

In this case, as the Veteran's service treatment records are not available for review; a March 1985 Report of Medical Examination for enlistment into the Kentucky Army National Guard reflects that the Veteran contracted tuberculosis in the Army in 1979; and the medical evidence of record reflects that the Veteran has a current respiratory condition, to specifically include asthma and COPD, the Board finds that a VA examination is needed for the proper assessment of this claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has current lung or respiratory problems of any kind, to include tuberculosis or residuals of tuberculosis, asthma, or COPD, that was caused by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The Board notes that the Veteran has been incarcerated since 1987.  VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility. See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  VA's Adjudication Procedures Manual contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d.  Therefore, in scheduling the examination of an incarcerated Veteran, the RO and/or the local Veterans Health Administration (VHA) Medical Examination Coordinator should confer with prison authorities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for his claimed lung problems, to include tuberculosis, asthma, and COPD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed lung problems, to include tuberculosis or residuals of tuberculosis, asthma, and COPD.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all lung or respiratory disabilities, to include tuberculosis or residuals of tuberculosis, asthma, or COPD.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any of these disabilities began in or are related to his active military service from July 1979 to July 1982.  

The Veteran's service treatment records from that period of service are not available.  However, a March 1985 enlistment examination for the National Guard reflects that the Veteran contracted TB in the Army in 1979, that he had a positive PPD in 1979 and was treated for one year with INH. It was also noted that he had no current problems with asthma.  The Veteran asserts, with regard to asthma and COPD, that he developed lung disorders as a result of spraying chemical agents, including herbicides, in service to kill weeds.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2. In providing the Veteran a VA examination, the RO/AMC should follow the provisions contained in M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Paragraph 11(d). 
 
3. If the examiner determines that the Veteran's claimed disabilities are related to herbicide exposure, the RO should attempt to verify herbicide exposure on a factual basis in locations other than in Vietnam or the Korean DMZ pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o.  

4. Then, after ensuring the examination report is adequate, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefit sought on appeal remains denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


